ALLEN, J.
Where a motor-bus operator either operates equipment which he is not authorized under his certificate to operate, or fails to pay into the treasury of .the State of Ohio the tax required by Section 614-94, General Code, upon the equipment which he is actually operating, or abandons operation over a portion of his certificated route without approval of such abandonment by the Public Utilities Commission as required by law, good cause for revocation of the certificate is thereby established under Section 614-87, General Code.
Order reversed.
(Marshall, CJ., Day, Kinkade, Robinson and Matthias, JJ., concur. Jones, J., not participating.)